PER CURIAM:
Mona Mohammed Abdu, a native and citizen of Ethiopia, seeks review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen removal proceedings. We have reviewed the administrative record and conclude that the Board did not abuse its discretion in denying Abdu’s motion. See 8 C.F.R. § 1003.2(a), (c) (2006).
We accordingly deny the petition for review. We deny Abdu’ s motion to remand and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED